MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Nov 13 2020, 8:49 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Russell A. Johnson                                      Curtis T. Hill, Jr.
Johnson Gray & Johnson                                  Attorney General of Indiana
Franklin, Indiana
                                                        Myriam Serrano-Colon
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

Larry Lee Scott,                                        November 13, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-536
        v.                                              Appeal from the Bartholomew
                                                        Superior Court
State of Indiana,                                       The Honorable James D. Worton,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        03D01-1807-F4-4085



Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020                  Page 1 of 16
[1]   Larry Lee Scott appeals from the trial court’s order sentencing him to twelve

      years executed in the Indiana Department of Correction (DOC) after pleading
                                                                         1
      guilty to one count of Level 4 felony child molesting, contending that: (1) the

      trial court abused its discretion by denying Scott’s motion to continue the

      sentencing hearing; (2) the trial court abused its discretion during sentencing by

      finding an aggravating circumstance not supported by the record; and (3) we

      should revise his sentence pursuant to our authority under Indiana Appellate

      Rule 7(B). We affirm in part, and reverse and remand in part.


[2]   Scott is a former law enforcement officer, who was employed as a reserve

      deputy and the supervisor of security at Ceraland, a camping ground where he

      also camped. C.S., a young boy with autism, and his family had frequently

      visited Ceraland over the course of approximately three and a half years.

      During that time, Scott met the family and would speak to them at the gate as

      they entered the camping ground. Scott would also see C.S. on the camping

      grounds and regularly gave him snacks and drinks.


[3]   On July 21, 2018, Scott invited twelve-year-old C.S. back to his camper. While

      in the camper, Scott engaged in sexual activity with C.S. More specifically,

      Scott exposed his penis to C.S. and masturbated in front of C.S. until “stuff

      come [sic] out of his thing.” Appellant’s App. Vol. II, p. 115. Scott had C.S.

      fondle Scott’s penis, and he fondled C.S.’s penis, also taking a picture of C.S.




      1
          Ind. Code § 35-42-4-3(b) (2015).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 2 of 16
      while C.S.’s penis was exposed. Scott showed C.S. pictures of “naked boys and

      girls,” and “he wouldn’t let [him] leave the camper.” Id. Further, Scott

      attempted to bribe C.S. not to report the abuse by giving him money, candy,

      and gifts.


[4]   C.S. immediately reported the abuse. Indiana State Police Investigator Jason

      Duncan investigated the report of child molestation and obtained a search

      warrant for Scott’s camper and cellular phone. During the search, Duncan

      located the cellular phone and “observed a photograph of a young boy with his

      penis exposed on the phone.” Id. at 30. He “noted that the boy was wearing

      the identical shirt that C.S. was wearing at the time this incident was reported.”
Id. He further noted that the date and time stamp on the photograph was

      consistent with the date and time that C.S. said the molestation occurred. Also

      during the search, Duncan found a “bong” containing ash in the closet of

      Scott’s camper. Id.


[5]   After advising him of his rights, Duncan interviewed Scott who acknowledged

      that he had known C.S. for approximately 3 years and regularly gave C.S.

      snacks when he came to Scott’s camper. Scott stated that, on July 21, 2018,

      C.S. went into Scott’s camper and the two “began playing ‘grab ass.’” Id. Scott

      claimed that C.S. exposed his penis and asked him to touch it. Scott admitted

      that he “grabbed C.S.’s penis and rubbed it up and down for about a minute”

      and that he took a picture of C.S.’s exposed penis. Id. Additionally, Scott

      stated that he “told C.S. not [to] tell anyone what had happened because it is

      not the kind of thing people talk about.” Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 3 of 16
[6]   On July 26, 2018, the State charged Scott with Count I, child molesting, a Level

      4 felony; Count II, child molesting, a Level 4 felony; Count III, possession of

      child pornography, a Level 6 felony; Count IV, performing sexual conduct in

      the presence of a minor, a Level 6 felony; and Count V, possession of

      paraphernalia, a Class C misdemeanor.


[7]   On July 29, 2019, the parties appeared for a change of plea hearing. At that

      time, Scott made an oral motion to continue the hearing, which was granted by

      the trial court. The trial court rescheduled the change of plea hearing for

      December 16, 2019. The court informed Scott that it would “not grant any

      motion for continuance filed after [December 16, 2019,] unless exceptional

      good cause is demonstrated.” Id. at 98. Nevertheless, at the rescheduled plea

      agreement hearing, Scott’s oral motion for a continuance was granted.


[8]   At the beginning of the guilty plea/sentencing hearing which had been reset for

      February 18, 2020, Scott moved for yet another continuance of the sentencing

      portion of the proceedings. The trial court delayed ruling on the motion and

      proceeded with the guilty plea portion of the hearing. Immediately after

      accepting Scott’s guilty plea and entering judgment of conviction, the trial court

      denied the continuance and proceeded with the sentencing portion of the

      hearing.


[9]   Scott argued in favor of a sentence committing him to community corrections

      and incorporating long-term treatment. The State sought an aggravated




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 4 of 16
       sentence to be served in the DOC but did not specify the length of the

       aggravated sentence it recommended.


[10]   The trial court found as aggravating circumstances: 1) the harm, injury, loss or

       damage suffered by the victim of the offense was significant and greater than

       the elements necessary to prove the commission of the offense; 2) the victim of

       the offense suffers from autism; 3) the defendant was in a position of public

       trust due to being a reserve deputy sheriff and working as a security guard for

       the area in which the crime occurred; 4) Scott photographed C.S.’s genitals after

       molesting him; and 5) Scott minimized his conduct. The trial court found as

       mitigating circumstances Scott’s lack of criminal history, his guilty plea, and his

       health problems.


[11]   The trial court sentenced Scott to the maximum term of twelve years

       incarcerated, with the entire sentence to be served in the DOC. The trial court

       imposed a $2,000 fine, $250.10 in restitution, and also ordered Scott to register

       as a sex offender for life.


                                                        1.
[12]   Scott first contends that the trial court abused its discretion by denying Scott’s

       motion to continue the combined plea and sentencing hearing. He claims that:

       1) just cause for the continuance existed inasmuch as a psychosexual evaluation

       was soon to be completed; 2) Scott and his counsel had not reviewed the pre-

       sentence investigation (PSI) report until the day of the hearing; and 3) he was



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 5 of 16
       denied his due process right to explain or contest materials contained in the PSI

       report and to do so with the aid of the psychosexual evaluation report.


[13]   “The decision whether to grant or deny a continuance is primarily a matter for

       the trial court.” Risner v. State, 604 N.E.2d 13, 14 (Ind. Ct. App. 1992). A

       defendant is “entitled to a continuance as a matter of right” where the request is

       made “due to the absence of material evidence, absence of a material witness,

       or illness of the defendant, and the statutory criteria are met.” Anderson v. State,

       695 N.E.2d 156, 157 (Ind. Ct. App. 1998); see also Ind. Code § 35-36-7-1 (1981).

       When requesting a continuance, a “defendant must file an affidavit for a

       continuance not later than five (5) days before” the date of the hearing. Ind.

       Code § 35-36-7-1(d). If a defendant “fails to file an affidavit by this time, then

       he must establish . . .that he is not at fault for failing to file the affidavit at an

       earlier date.” Id.


[14]   “[W]hen a motion for a continuance . . . fails to meet the statutory criteria, the

       decision to grant or deny the motion is within the discretion of the trial court.”

       Arhelger v. State, 714 N.E.2d 659, 667 (Ind. Ct. App. 1999). “A decision to deny

       a motion for continuance will be reviewed only for an abuse of discretion.”

       Risner, 604 N.E.2d at 14. “An abuse of discretion occurs when the ruling is

       against the logic and effect of facts and circumstances before the court or where

       the record demonstrates prejudice from denial of the continuance.” Anderson,
695 N.E.2d at 157.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 6 of 16
[15]   “Decisions on motions made at the court’s discretion are given substantial

       deference.” Blackburn v. State, 130 N.E.3d 1207, 1210 (Ind. Ct. App. 2019).

       “There is always a strong presumption that the trial court properly exercised its

       discretion.” Id. To demonstrate that the denial of a continuance

       “constitute[ed] reversible error, the defendant must demonstrate that []he was

       prejudiced by the denial.” Hamilton v. State, 864 N.E.2d 1104, 1109 (Ind. Ct.

       App. 2007).


[16]   The United States Constitution provides in pertinent part that no person shall

       be “deprived of life, liberty, or property, without due process of law[.]” Wilson

       v. State, 865 N.E.2d 1024, 1029 (Ind. Ct. App. 2007); U.S. Const. amend. XIV.

       Or, stated differently, the Due Process Clause of the United States Constitution

       prohibits state action which deprives a person of life, liberty, or property

       without the process that is due: that is, a fair proceeding. Gingerich v. State, 979
N.E.2d 694 (Ind. Ct. App. 2012), trans. denied. Once a determination is made

       that the Due Process Clause applies, “the question remains what process is

       due.” Id. at 710. Whether a party was denied due process is a question of law

       reviewed de novo. Hilligoss v. State, 45 N.E.3d 1228 (Ind. Ct. App. 2015); R.R.

       v. State, 106 N.E.3d 1037 (Ind. 2018).


[17]   “Although due process has never been precisely defined, the phrase expresses

       the requirement of ‘fundamental fairness.’” Hamilton, 864 N.E.2d at 1110.

       This Court has held that “[t]he fundamental requirement of due process is the

       opportunity to be heard at a meaningful time and in a meaningful manner.” Id.

       Fundamental error has occurred “where the harm or potential for harm cannot
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 7 of 16
       be denied, and which violation is so prejudicial to the rights of the defendant as

       to make a fair trial impossible.” Jewell v. State, 887 N.E.2d 939, 942 (Ind. 2008).


[18]   As we have detailed above, Scott was granted several continuances and had

       ample time to prepare for the sentencing portion of the hearing between the

       initial setting of a July 29, 2019 hearing date and the eventual February 18,

       2020 hearing date. Indeed, Scott presented several witnesses to testify on his

       behalf at the hearing and presented testimony to controvert the contents of the

       PSI report.


[19]   Teresa Higham, a friend of Scott’s, refuted the characterization that Scott had

       provided about his physical health for the PSI report. She stated that instead of

       fair condition, Scott’s health issues included a 100% blockage on the right valve

       of his heart, making his health far worse than fair. She also testified that she

       has left her own twelve-year-old son alone with Scott since becoming aware of

       the allegations and had no reservations about doing so. Michael Higham,

       Teresa’s husband, also testified as to Scott’s physical health and, as respects his

       mental health and cognitive abilities, testified that he was “concerned about

       what caused [the] abnormal behavior” and was “not certain that he does”

       understand the gravity of his actions. Tr. pp. 64-65. Bruce Dailey, a long-time

       friend of Scott’s, testified consistently with the Highams’ testimony, as did

       Ronald W. Shadley. Each of these witnesses testified that the behavior was out

       of character for Scott, was unexplainable, and could not have been done for the

       sexual gratification of either Scott or C.S. even though he admitted to such.

       During Scott’s testimony, Scott’s counsel also covered topics including Scott’s

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 8 of 16
       declining health, his memory issues with the possibility of some dementia, his

       history of service within the community, his recent counseling and the

       psychosexual evaluation, and differences between his various statements made

       to the police, for the PSI report and at the hearing.


[20]   Gilbert v. State, 982 N.E.2d 1087 (Ind. Ct. App. 2013), a case relied on by Scott,

       is distinguishable from the facts in this situation. Gilbert provides the following:


               Before sentencing a person for a felony, the court must conduct a
               hearing to consider the facts and circumstances relevant to
               sentencing. The person is entitled to subpoena and call witnesses
               and to present information in his own behalf.
982 N.E.2d at 1092 (quoting Ind. Code § 35-38-1-3 (1983)).


[21]   In Gilbert, the defendant was serving a sentence in Kentucky when he was

       charged with offenses in Indiana. He was briefly returned to Indiana to face the

       charges and resolved them by pleading guilty. The trial court ordered the

       preparation of a PSI report and a sentencing hearing was scheduled in Indiana.

       The record reflected that the defendant was returned to Kentucky and no

       Indiana sentencing hearing was held as scheduled. At some point, the

       governors of both states became involved and the defendant was returned to

       Indiana for forty-eight hours for the purpose of sentencing. The defendant’s

       original Indiana attorney was on vacation, so the trial court contacted another

       local attorney to represent him at the hearing. At the hearing, the new attorney

       objected to the timing of the hearing, having received only one day’s notice of

       the hearing. The trial court, while feeling constrained by the time frame set

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 9 of 16
       forth in the executive order, denied the request for a continuance and proceeded

       with sentencing. A panel of this Court reversed the trial court on its sentencing

       decision and remanded for a new sentencing hearing after finding that the

       defendant’s due process rights were violated inasmuch as the defendant did not

       have the opportunity to subpoena and call witnesses or to present information

       on his own behalf. Id. We did so while acknowledging the difficult position in

       which the trial court was placed given the terms of the executive order. Id. at

       1092 n.6.


[22]   The present case shows no such due process violation, bearing the only

       similarity that there was a brief period of time during which the PSI report

       could be reviewed by the defendant and counsel. Here, however, Scott had the

       same counsel throughout the matter and had been granted continuances,

       providing time for Scott and his same counsel to prepare. They did so and

       provided testimony on Scott’s behalf refuting information contained in the PSI

       report and calling into doubt Scott’s cognition and mental health. We find no

       abuse of discretion in the trial court’s decision not to grant another continuance

       of the sentencing hearing after warning the parties that it would not do so again.

       In sum, Scott received the process that was due.


                                                        2.
[23]   Next, Scott argues that “the trial court abused its discretion by entering a

       defective sentencing statement which included an aggravating circumstance not

       supported by the record.” Appellant’s Br. p. 30. Specifically, Scott contends

       that the trial court abused its discretion by finding as an aggravating
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 10 of 16
       circumstance that the harm, injury, loss, or damage suffered by the victim of the

       offense was significant and greater than the elements necessary to prove the

       commission of the offense. He claims that “the harm suffered by C.S., although

       unfortunate and saddening, is of the type typically suffered by child molesting

       victims and accounted for in the advisory sentence.” Id. at 31.


[24]   Sentencing decisions “rest within the sound discretion of the trial court and are

       reviewed on appeal only for abuse of discretion.” Anglemyer v. State, 868
N.E.2d 482, 489 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. “A Court may

       impose any sentence that is authorized by statute and permissible under the

       Constitution of the State of Indiana, regardless of the presence or absence of

       aggravating or mitigating circumstances.” Id. at 488. “An abuse of discretion

       occurs if the decision is clearly against the logic and effect of the facts and

       circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom.” Id. at 490. If the trial court has abused its

       discretion, this Court will not remand for resentencing if it can “say with

       confidence that the trial court would have imposed the same sentence had it

       properly considered reasons that enjoy support in the record.” Id.


[25]   Scott pleaded guilty to child molesting, as a Level 4 felony, which carried a

       possible term of imprisonment of between two and twelve years, with the

       advisory sentence being six years. Ind. Code § 35-50-2-5.5 (2014). Scott was

       sentenced to a term of incarceration of twelve years in the DOC along with

       fines and restitution in addition to registration as a sex offender for life.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 11 of 16
[26]   At the sentencing hearing, the court identified numerous aggravating and

       mitigating factors. The court considered the following mitigating factors: Scott

       did not have a prior criminal history, he pleaded guilty to the offense, and he

       had physical health issues. The court identified the following aggravating

       factors: “the harm, injury, loss or damage suffered by the victim . . . was

       significant and greater than the elements necessary to prove the commission of

       the offense,” the victim has autism, Scott was in a position of trust, and Scott

       took a photograph of the victim’s genitals. Tr. Vol. II, p. 91.


[27]   The trial court properly found that “the harm, injury, loss or damage suffered

       by the victim . . . was significant and greater than the elements necessary to

       prove the commission of the offense.” Id. Though C.S. was not physically

       harmed, he suffered a great deal of emotional harm. The emotional harm

       suffered by C.S. was compounded by the fact that he is autistic. At sentencing,

       K.S., C.S.’s mother, informed the court that she and C.S.’s father have “had to

       explain things to him that he endured during the sexual abuse that he was not

       mentally mature enough to understand.” Id. at 82. The family has had and will

       have “to pay for the counseling and therapy sessions we will all require in order

       to cope with what has happened.” Id. The sexual abuse has “affected [C.S.’s]

       ability to focus, learn, and retain information.” Id. at 83. Additionally, C.S.’s

       parents have had to re-educate him that most police officers want to help and

       protect people. For nearly the first two months after the incident, C.S. slept on

       the floor of his parents’ bedroom. These facts demonstrate that the harm

       suffered by C.S. was significant and greater than the elements necessary to


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 12 of 16
       prove the commission of the offense. Thus, the trial court did not abuse its

       discretion.


[28]   Assuming, arguendo, that the trial court abused its discretion and improperly

       identified a factor to be aggravating, the error was harmless. We have the

       authority to “affirm the sentence if the error is harmless.” McElfresh v. State, 51
N.E.3d 103, 112 (Ind. 2016). The trial court identified numerous aggravating

       factors. We have found that “[o]ne valid aggravator alone is enough to

       enhance a sentence or to impose it consecutive to another.” Gleason v. State,

       965 N.E.2d 702, 712 (Ind. Ct. App. 2012). “Even when the trial court

       improperly applies an aggravator but other valid aggravating circumstances

       exist, a sentence enhancement may still be upheld.” Garland v. State, 855
N.E.2d 703, 707 (Ind. Ct. App. 2006), trans. denied. Any of the other correctly

       applied aggravating factors would support an enhanced sentence. We conclude

       that the trial court did not abuse its discretion by finding this aggravating factor

       and that assuming, arguendo, that the trial court did abuse its discretion with

       respect to this factor, other valid factors supported the enhanced sentence.


                                                        3.
[29]   Scott contends that his sentence is inappropriate in light of the nature of his

       offense and his character. Scott claims that he had led a law-abiding life for

       seven decades and served his community for much of that time. He also notes

       that he has a deadly heart condition. He also points to his immediate

       admission of guilt and guilty plea, relieving C.S. from testifying at trial.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 13 of 16
[30]   Pursuant to Indiana Appellate Rule 7(B), this court “may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       [c]ourt finds that the sentence is inappropriate in light of the nature of the

       offense and the character of the offender.” Our Supreme Court has explained

       that the principal role of appellate review should be to attempt to leaven the

       outliers, “not to achieve a perceived ‘correct’ result in each case.” Cardwell v.

       State, 895 N.E.2d 1219, 1225 (Ind. 2008). We independently examine the

       nature of Scott’s offense and his character under Appellate Rule 7(B) with

       substantial deference to the sentence imposed by the trial court. See Satterfield v.

       State, 33 N.E.3d 344 (Ind. 2015). “Such deference should prevail unless

       overcome by compelling evidence portraying in a positive light the nature of the

       offense (such as accompanied by restraint, regard, and lack of brutality) and the

       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[31]   “In conducting our review, we do not look to see whether the defendant’s

       sentence is appropriate or if another sentence might be more appropriate;

       rather, the test is whether the sentence is ‘inappropriate.’” Barker v. State, 994
N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied. Whether a sentence is

       inappropriate ultimately depends upon “the culpability of the defendant, the

       severity of the crime, the damage done to others, and myriad other factors that

       come to light in a given case.” Cardwell, 895 N.E.2d at 1224. Scott bears the

       burden of persuading us that his sentence is inappropriate. See id.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 14 of 16
[32]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Kunberger v. State, 46 N.E.3d 966 (Ind. Ct. App. 2015);

       Thompson v. State, 5 N.E.3d 383 (Ind. Ct. App. 2014), trans denied. Here, Scott

       was convicted of Level 4 felony burglary. The penalty for committing a Level 4

       felony is a term of imprisonment between two and twelve years, with the

       advisory sentence being six years. Ind. Code § 35-50-2-5.5. The trial court

       ordered that Scott serve a term of twelve years in the DOC and register as a sex

       offender for life. Thus, the trial court imposed the maximum sentence for that

       offense.


[33]   “Although the maximum possible sentences are generally most appropriate for

       the worst offenders, this rule is not an invitation to determine whether a worse

       offender could be imagined, as it is always possible to identify or hypothesize a

       significantly more despicable scenario, regardless of the nature of any particular

       offense and offender.” Kovats v. State, 982 N.E.2d 409, 416 (Ind. Ct. App. 2013)

       (citing Simmons v. State, 962 N.E.2d 86, 92 (Ind. Ct. App. 2011)). “By stating

       that maximum sentences are ordinarily appropriate for the worst offenders, we

       refer generally to the class of offenses and offenders that warrant the maximum

       punishment, and this encompasses a considerable variety of offenses and

       offenders.” Id. at 92-93.


[34]   We first turn to Scott’s character to determine whether such supports a

       downward revision of his sentence. When considering a defendant’s character

       for purposes of Appellate Rule 7(B) analysis, a defendant’s criminal history is

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 15 of 16
       one factor. Garcia v. State, 47 N.E.3d 1249 (Ind. Ct. App. 2015), trans. denied.

       The significance of criminal history varies based on the gravity, nature, and

       number of prior offenses in relation to the current offense. Id. Here, Scott has

       no criminal history. Indeed, he and his friends testified to the various jobs he

       held which had involved decades of service to the community. Each described

       Scott’s behavior as respects his crime as being out of character. Further, there

       was evidence to suggest that Scott may have been experiencing some cognitive

       difficulties and may have suffered from mental as well as physical health

       problems.


[35]   As for the nature of the offense, we must emphasize that Scott’s offense was

       reprehensible. He used his position of trust to sexually abuse an autistic child.

       That said, when considered in conjunction with Scott’s absence of a criminal

       record and history of public service, Scott’s offense was not the worst of the

       worst such that a maximum sentence was warranted. We certainly believe that

       under the specific facts of this case that an enhanced sentence is proper,

       however, and remand this matter to the trial court to impose a sentence of eight

       years in the DOC.


[36]   Judgment affirmed in part and reversed and remanded in part.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-536 | November 13, 2020   Page 16 of 16